Title: To James Madison from James Maury, 24 June 1822
From: Maury, James
To: Madison, James


                
                    My dear Sir,
                    Liverpool 24th June 1822
                
                This is merely for the pleasure of inclosing a News paper, in which you will find that the bill for opening intercourse with the United States & the British Colonies has been passed in the Upper House also. How many things have we lived to see come to pass, which, in this country have for ages been considered next to impossible! And this one of them. I rejoice with you on this thing being in a train of so soon terminating as (I have been told) you anticipated.
                I do indeed Sir, beg pardon for so short a letter but it so happens that, at this juncture, I can only add my best respects & wishes to you & the ladies. Your old obliged friend
                
                    J. Maury
                
             